Regarding the independent claims, applicant amended the claims to include language similar to claims 3 (which required presenting neurostimulation pattern to the subject encoded with an audiovisual content of the media) and 14, without the limitations of intervening claim 13 that did not require presentation of the audio visual content of the media to the user, but required (neurostimulation pattern encoded as at least one of an audio and a visual stimulus within the audiovisual presentation dependent on concurrent feedback representing a brain state of the subject); these claims were not dependent on each other and therefore changes the scope of the independent claims.  In addition, claims 30 and 31 are amended to include limitations from claim 28 which were not previously presented together; therefore the amendments change the scope of the claims, now requiring the defined series of neurostimulation patterns are subliminally encoded as at least one of an audio and a visual stimulus within the audiovisual presentation.  This would require further search and consideration. 	Claim 17 has been amended to include an output port configured to output the sequence of portions having the embedded neurostimulation patterns to the subject encoded within an audiovisual content of the media presentation, which changes the scope of the claims and would require further search and consideration. 	In addition claim 17 contains an additional limitation after the output port limitation, which ends in a period(.); making it unclear if the claims are being amended to include “embedding the brain pattern into at least a portion of the audiovisual media.” This raises new 112 issues and claim objections see MPEP 608.01(m) (which states each claim begins with a 
 	Regarding the independent claims, applicant amended the claims to include language similar to claims 3 (which required presenting neurostimulation pattern to the subject encoded with an audiovisual content of the media) and 14, without the limitations of intervening claim 13 that did not require presentation of the audio visual content of the media to the user, but required (neurostimulation pattern encoded as at least one of an audio and a visual stimulus within the audiovisual presentation dependent on concurrent feedback representing a brain state of the subject); these claims were not dependent on each other and therefore changes the scope of the independent claims.  In addition, claims 30 and 31 are amended to include limitations from claim 28 which were not previously presented together; therefore the amendments change the scope of the claims, now requiring the defined series of neurostimulation patterns are subliminally encoded as at least one of an audio and a visual stimulus within the audiovisual presentation.  This would require further search and consideration. 	Claim 17 has been amended to include an output port configured to output the sequence of portions having the embedded neurostimulation patterns to the subject encoded within an audiovisual content of the media presentation, which changes the scope of the claims and would require further search and consideration.
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The examiner respectfully notes that Aguilar Domingo teaches applying neurostimulation which lead to transient demonstrable changes in perception or behavior (e.g. Paragraph [0006]). This is done by obtaining EEG measurements which are processed in a data processing unit 110, obtaining appropriate result data (patient's EEG 410) to compare 440 against the standardized database 310 and to generate an output to the patient. The data processing unit 110 compares 440 the normalized EEG data 430 with the patient's EEG data 410 (this is feedback), and selects 442 a stimulation protocol based on said comparison, generating the appropriate electrical stimulation signals (e.g. Paragraph [0085]). Aguilar Domingo does not explicitly disclose the neurostimulation pattern synchronized with the sequence of target emotional states and being adapted to entrain a brainwave pattern in the subject with the determined neurostimulation pattern to the subject encoded within an audiovisual content of the media as stated in the previous office actions.  Monroe (e.g. abstract) teaches transferring of states of consciousness from one human being to another through the imposition of one individual's EEG, superimposed on desired stereo signals, on another individual, by inducement of a binaural beat phenomenon. Therefore 
Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J LEVICKY whose telephone number is (571)270-3983.  The examiner can normally be reached on Monday-Thursday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM J LEVICKY/Primary Examiner, Art Unit 3792